t c memo united_states tax_court tom and brenda kelly petitioners v commissioner of internal revenue respondent docket no filed date tom kelly pro_se thomas c pliske for respondent memorandum opinion dinan special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners' federal_income_tax for in the amount of dollar_figure and an accuracy- related penalty pursuant to sec_6662 in the amount of dollar_figure after concessions by the parties the issue remaining for decision is whether respondent's acceptance and cashing of petitioners' check constitutes an accord and satisfaction of their federal_income_tax liability for some of the facts have been stipulated and are so found the stipulations of fact and attached exhibits are incorporated herein by this reference petitioners resided in catawissa missouri on the date the petition was filed in this case all references to petitioner in the singular are to tom kelly on date petitioners received a letter from respondent's appeals_office which stated that the total amount due for their taxable_year was dollar_figure this amount included tax in the amount of dollar_figure a penalty in the amount of dollar_figure and interest through date in the amount of dollar_figure on date petitioners mailed a check in the amount of dollar_figure to the internal_revenue_service petitioner who formerly worked as an attorney wrote full payment of tax the parties agreed at trial that the amount of the deficiency in petitioners' federal_income_tax for is dollar_figure and the amount of the sec_6662 accuracy-related_penalty is dollar_figure liability in the notation area of the check on the back of the check in the endorsement area petitioner wrote full payment of fed tax penalties interest for tom brenda kelly along with the check petitioner sent a letter dated date which stated irs find enclosed check for dollar_figure for full payment on tax penalty interest for for tom brenda kelly thanks please spend the money wisely petitioner also sent with the check and the letter a form 1040-v payment voucher which he had found in the instructions for his tax_return he wrote on the voucher a note similar to the above-quoted statement respondent's service_center in st louis missouri received the check and cashed it on or about date on date respondent issued the statutory_notice_of_deficiency in this case petitioner argues that the respondent's act of cashing the check with a restrictive endorsement constituted an accord and satisfaction of petitioners' federal_income_tax liability for their taxable_year we disagree it is well established that as a general_rule the commissioner is finally and conclusively bound by an agreement with a taxpayer only if the parties enter into a closing_agreement under the provisions of sec_7121 70_tc_1046 affd 622_f2d_95 4th cir 65_tc_351 the statutory procedure is ordinarily the exclusive method by which the commissioner may be finally and conclusively bound 278_us_282 58_tc_69 the very fact that congress has provided a way in which the internal revenue department may bind itself precludes the possibility of its being bound by some other procedure 139_f2d_863 8th cir affg 1_tc_59 in the instant case petitioners did not enter into any agreement with respondent with respect to their taxable_year let alone a closing_agreement pursuant to the provisions of sec_7121 and the regulations thereunder further respondent's acceptance and cashing of the check tendered by petitioner did not constitute an accord and satisfaction of petitioners' tax_liability for 19_bta_630 whitaker v commissioner tcmemo_1994_ kehew v commissioner tcmemo_1983_354 sec_7121 provides an exception to this rule upon a showing of fraud or malfeasance or misrepresentation of a material fact accordingly we hold that the amounts of petitioners' deficiency in federal_income_tax for and liability for the sec_6662 accuracy-penalty are equal to the amounts agreed to by the parties see supra note to reflect the foregoing decision will be entered under rule
